Citation Nr: 1338240	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which found the Veteran incompetent to handle his disbursement of funds.  The Veteran timely appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA received an October 2009 letter from the Veteran's home-based primary care psychiatrist, Dr. J.L.B., in which she indicated that she found him not competent to independently handle his finances.  Based on this letter, VA proposed a finding of incompetency in an October 2009 rating decision; the Veteran was notified of that proposal in an October 2009 letter.  

In response to that notification, the Veteran requested a pre-determination hearing in November 2009.  That hearing was scheduled in December 2009, and the Veteran was informed of that hearing in a November 2009 letter.  The Veteran failed to report for that hearing.  As a result, VA finalized its finding of incompetency in the December 2009 rating decision, the subject of this appeal.  

In his April 2010 substantive appeal, VA Form 9, the Veteran indicated that he did not wish to have a Board hearing.  Subsequently, the Veteran's claim was certified to the Board in an April 2010 certification, VA Form 8.  

Following certification to the Board, in a letter received in December 2010, the Veteran requested "a hearing to resume control of [his] finances."  The Board construes this as a request for a videoconference hearing at the Veteran's local RO.  Accordingly, the Board finds that a remand of this case is necessary in order for the Veteran to be scheduled for his requested hearing before the Board via videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO via videoconference, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

